DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.  Claims 28 and 30-45 remain pending and under examination.

Response to Amendment
The rejection of claims 28, 30, 31, 33-36, 39, 42, 43 and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Despres et al. (WO 2005/111221 A1, cited in the IDS filed August 24, 2017, “Despres”), evidenced by Naldini et al. (Science, 1996, 272(5259):263-267, “Naldini”) and Solomon et al. (J. Virology, 2003, 77(5):3091-3098, “Solomon”) is withdrawn in view of Applicant’s amendment to claim 28 requiring that the transcription unit encodes the amino acid sequence of SEQ ID NO: 3.  Despres does not disclose SEQ ID NO: 3.

Claims Summary
	Claim 28, and its various dependent embodiments, are directed to a method for prophylactically treating against JEV infection in a mammal (e.g., pig or piglet (claim 37)), comprising administering recombinant lentiviral vector particles expressing a recombinant lentiviral vector genome (e.g., HIV-1 (claims 33 and 34), FIV (claim 35)) comprising lentiviral cis-active elements including:
Long terminal repeats (LTRs) or modified LTRs including partially deleted 3’ LTR (e.g., promoter and activator of the U3 region deleted (claim 30)).
Psi packaging signal
Rev responsive element (RRE)
DNA flap central polypurine tract (cPPT)/central termination sequence (CTS)
Transcription unit encoding Japanese Encephalitis virus (JEV) prM (e.g., SEQ ID NO: 3 (claim 28), encoded by SEQ ID NO: 5 (claim 32)) and E.  The E protein is either full-length (e.g., SEQ ID NO: 8 (claim 32)), or a soluble form lacking the two C-terminal transmembrane domains (e.g., SEQ ID NO: 11 (claim 32)) (claim 29).  A polynucleotide encoding the prM and E proteins is under the control of a heterologous promoter (claim 30), e.g., immediate early CMV promoter (claim 31).  The prM and E coding sequences are of JEV genotype G1, G3 or G5 (claim 42), specifically, G3 (claim 43), strain RP-9 or Nakayama (claim 44).
The particles expressing the vector genome are pseudotyped with a Vesicular Stomatitis virus G protein (VSV-G).
The recombinant lentiviral vector genome is replication-incompetent due to deletion of all or part of the gag and pol genes of the genome or mutation in the gag and pol genes, such that the genes are not capable of encoding functional gag and pol proteins (claim 36).  The lentiviral vector particles are integration defective as a result of mutation or deletion in the pol gene (claim 38).  The lentiviral vector particles are administered at a dose sufficient to elicit a protective antibody response against JEV prM and/or E protein(s) (claim 39).  The method comprises administering the particles in a prime-boost regimen (claim 40), e.g., wherein the particles are pseudotyped with different non-cross reacting VSV-G envelope proteins (claim 41).  The particles are in an admixture with a pharmaceutically acceptable vehicle, and/or an adjuvant (claim 45).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30, 31, 33-36, 39, 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Despres et al. (WO 2005/111221 A1, cited in the IDS filed August 24, 2017, “Despres”), evidenced by Naldini et al. (Science, 1996, 272(5259):263-267, “Naldini”), Solomon et al. (J. Virology, 2003, 77(5):3091-3098, “Solomon”), and Bu et al. (CN 102337248, published February 1, 2012, “Bu”, and machine translation).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Despres discloses a method of inducing protective humoral immunity against flaviviral infection (see page 8, lines 19-25, page 19, lines 22-29) (claim 39), comprising administering VSV G-pseudotyped lentiviral particles comprising replication-incompetent lentiviral vectors, comprising a recombinant lentiviral genome having a sequence of interest under the control of regulatory signals for transcription and expression (understood to be a transcription unit) and regulatory sequences of lentiviral origin for encapsidation, reverse transcription, viral integration and RRE (see page 12, lines 21, pages 13-16, and page 9, lines 21-24) (claim 28).  The lentiviral vector is derived from HIV-1 or FIV, for example (see page 12, last paragraph, and page 13, first full paragraph) (claims 33-35).  In one embodiment, coding sequences for a flavivirus are under the control of a heterologous promoter, such as the CMV early promoter (see page 14, lines 1-7) (claims 30 and 31).  Also disclosed is the use of a triplex lentiviral vector comprising a cis-active region having a psi (ᴪ) packaging signal, RRE, DNA Flap cPPT/CTS and a 3’ LTR having a deletion of the promoter and activator in the U3 region (claims 28 and 30).  See Figure 1.  The sequence of interest is, for example prM and E (full-length or truncated soluble) from a flavivirus (see page 19, third full paragraph, and pages 19-20, bridging paragraph) (claims 28 and 30).  The coding sequence for a JEV genome is referenced in Table 1 on page 17 (NCBI Accession No. M18370, strain JaOArS982, genotype 3, see Solomon, Table 2), and in Despres’ claim 15 (claims 42 and 43).  Particles expressing vectors pseudotyped with VSV G are disclosed (see page 15, lines 16-26, and pages 22-23, bridging paragraph).  Immunogenic compositions comprising the vectors, as well as vector particles, formulated for subcutaneous administration with a pharmaceutically acceptable vehicle (claim 45), and a single dose for eliciting an antibody response in a mammalian host are disclosed (see claims 24-29, and pages 29-30, bridging paragraph).
Despres’ lentiviral vector is replication-incompetent and there is no mention of the presence of gag or pol genes in the vector constructs (see page 9, lines 21-24, Example 1, and page 50, lines 6-13) (claim 36).  The preparation of viral particles pseudotyped with VSV-G makes use of the triplex vector, a plasmid for expression of VSV-G, and an encapsidation plasmid that provides structural proteins and enzymes of the viral particles in trans, referencing Naldini.  Naldini discloses a packaging construct that provides gag and pol (see Naldini, Figure 1).  
Despres discloses a JEV genome sequence from which sequences are to be used in the construct, but does not disclose the instantly claimed prM sequence, SEQ ID NO: 3.  However, it would have been obvious to have used any known JEV prM/E sequence, since Despres discloses flavivirus constructs comprising prM and E.  Bu discloses prM and E sequences expressed from cells for the purpose of preparing a vaccine (see English abstract).  Bu’s prM sequence is identical to Applicant’s prM sequence, SEQ ID NO: 3 (see Bu’s SEQ ID NO: 1, amino acids 1-23, and English translation abstract and paragraph [0016]) (claim 28).  One would have been motivated to use any JEV prM sequence in Despres’ construct, such as Bu’s sequence which is also intended for vaccine application, with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Despres et al. (WO 2005/111221 A1, cited in the IDS filed 2/19/2020, “Despres”), evidenced by Naldini et al. (Science, 1996, 272(5259):263-267, “Naldini”), Solomon et al. (J. Virology, 2003, 77(5):3091-3098, “Solomon”), and Bu et al. (CN 102337248, published February 1, 2012, “Bu”, and machine translation), as applied to claim 28 above, and further in view of van den Hurk et al. (Emerging Infectious Diseases, November 2008, 14(11):1736-1738, “van den Hurk”).  
Claim 37 is directed to an embodiment wherein the mammal to be immunized is a pig or piglet.  Despres’ teachings are outlined above, including administration of lentiviral vector particles to non-human mammals, however, there is no specific mention of pigs.  It would have been obvious to have administered Despres’ vaccine of lentiviral vector particles to pigs in order to prevent JEV disease and limit the spread of infection, with a reasonable expectation of success, in view of van den Hurk’s teaching that pigs are an amplifying host leading to transmission to humans (see van den Hurk, page 1736, left column).  Van den Hurk reports on the effort to move domestic pigs away from human populations, which alone did not result in eliminating risk to humans (see abstract).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Despres et al. (WO 2005/111221 A1, cited in the IDS filed 2/19/2020, “Despres”), evidenced by Naldini et al. (Science, 1996, 272(5259):263-267, “Naldini”), Solomon et al. (J. Virology, 2003, 77(5):3091-3098, “Solomon”), and Bu et al. (CN 102337248, published February 1, 2012, “Bu”, and machine translation), as applied to claim 28 above, and further in view of Charneau et al. (WO 2009/019612 A2, of record in the IDS filed 2/19/2020, “Charneau”) and Shaw et al. (Biomedicines, 2014, 2:14-35, “Shaw”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Claim 38 is directed to an embodiment wherein the lentiviral vector is integration defective.  Claim 40 is directed to an embodiment wherein the lentiviral vector is administered in a prime-boost regimen.  Despres is directed to embodiments wherein the vector integrates into the host cellular genome, allowing for longer expression and thus no boosting is required.  However, it would have been obvious to have modified Despres to produce a non-integrative vector.  Charneau discloses integrative and non-integrative lentiviral vectors, depending on their purpose (see abstract).  One would have been motivated to make such a modification to Despres’ vector in instances where long-term expression is not desirable and safety advantages are utmost (see Shaw, abstract), with a reasonable expectation of success (claim 38).  (To address the limitation in claim 38 regarding a pol mutation or deletion as the reason for the vector being non-integrative, Despres’ vector does not appear to have a pol gene.)  It follows that a prime-boost regimen would be necessary when using a non-integrative vector, and that two different non-cross-reactive VSV G proteins for pseudotyping would be advantageous in a prime-boost regimen, as taught by Charneau, to overcome the problem of a host’s humoral immune response upon repeated administrations (see paragraphs [008]-[015]) (claims 40 and 41).  In view of the teachings of Charneau, one would have been motivated to use a prime-boost regimen and non-cross-reactive VSV G proteins for pseudotyping.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Despres et al. (WO 2005/111221 A1, cited in the IDS filed 2/19/2020, “Despres”), evidenced by Naldini et al. (Science, 1996, 272(5259):263-267, “Naldini”), Solomon et al. (J. Virology, 2003, 77(5):3091-3098, “Solomon”), and Bu et al. (CN 102337248, published February 1, 2012, “Bu”, and machine translation), as applied to claim 28 above, and further in view of Lin et al. (Virus Research, 1996, 44:45-56, “Lin”) and Mason et al. (US 2009/0155301 A1, “Mason”).  
Claim 44 is directed to an embodiment wherein the JEV is of the strain RP-9 or Nakayama.  Despres discloses a JEV sequence for the source of the prM/E sequences, but does not suggest other JEV strains.  It would have been obvious to have selected the prM and E of the Nakayama strain, as disclosed in Lin, because it is a pathogenic strain of interest for developing a vaccine (see Lin, abstract).  One would have had a reasonable expectation of success that the prM and E of the Nakayama strain would have worked with Despres’ construct because they were used in the construction of a chimeric vector described in Mason (see Mason, paragraph [0060]).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
 
Conclusion
No claim is allowed.  
Claim 32 is objected to for being dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form.  SEQ ID NO: 5, 8 and 11 are free of the prior art of record.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648